Case 1:18-cv-00549-LMB-IDD Document 114 Filed 03/13/19 Page 1 of 7 PageID# 2234



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

 R. ALEXANDER ACOSTA, SECRETARY              :
 OF LABOR, UNITED STATES                     :
 DEPARTMENT OF LABOR,                        :
                                             :
                    Plaintiff,               :                Civil Action No.: 1:18-cv-549
                                             :                (LMB/IDD)
               v.                            :
 AT HOME PERSONAL CARE SERVICES LLC :
 and                                         :
 ROBIN WRIGHT, Individually and as Owner and :
 President of AT HOME PERSONAL CARE          :
 SERVICES LLC                                :
                                             :
                   Defendants.               :


 SECRETARY’S MEMORANDUM REGARDING THE APPLICABILITY OF THE FAIR
    LABOR STANDARDS ACT TO HOME HEALTH AIDES WHO EXCLUSIVELY
                 PROVIDE SERVICES TO RELATIVES

        Plaintiff R. Alexander Acosta, Secretary of Labor, U.S. Department of Labor (“Plaintiff”

 or the “Secretary”), respectfully submits this memorandum in support of his argument that home

 health aides who only provided care for family members are employees within the meaning of

 the Fair Labor Standards Act (FLSA” or “Act”).

 I.     Nothing in the FLSA Exempts an Employer from Paying Overtime Compensation
        Simply because a Home Health Aide Exclusively Serves Patients with whom They
        Have a Familial Relationship.

        The existence of a familial relationship between a home health aide and a patient is

 irrelevant to the issue of whether that aide is an employee of a third party under the FLSA. See

 29 U.S.C. 206(f), 207(l) (requiring the payment of minimum wage and overtime compensation to

 “any employee engaged in domestic service” without creating any exception for family

 members); Velez v. Sanchez, 693 F.3d 308, 327-28 (2d Cir. 2012) (explaining that a familial

 relationship does not preclude the economic realities that an individual is a domestic service
Case 1:18-cv-00549-LMB-IDD Document 114 Filed 03/13/19 Page 2 of 7 PageID# 2235



 employee). Nothing in the Act creates an exemption for family members. Nothing in the

 regulations states home health aides who provide services to family members are not employees

 and, therefore, not entitled to overtime pay. The existence of a familial relationship or some

 motivation to work in addition to material gain, does not preclude the application of the FLSA.

 Velez, 693 F.3d at, 328.

        For example, in Velez v. Sanchez, the Court noted that the nature of the relationship

 between Velez and Sanchez depends on its economic realities. Id. at 326. The Court determined

 that although Velez had family ties to Sanchez, it did not preclude the application of the FLSA.

 Id. at 327. Evidence that Velez worked at least in part because she had an emotional tie with

 Sanchez’s children and may have had a familial relationship with Sanchez does not preclude the

 application of the FLSA if the totality of the circumstances supports a preponderance finding of

 an employer-employee relationship. Id. at 328.

        The Final Rule for the Application of the Fair Labor Standards Act to Domestic Service,

 78 Fed. Reg. 60454-01 (Oct. 1, 2013), similarly states, “[U]nder the FLSA, family members can

 be hired to be domestic service employees of other family members, in which case, unless a

 statutory exemption applies, they are entitled to minimum wage and overtime for hours worked.”

 Application of the Fair Labor Standards Act to Domestic Service, 78 Fed. Reg. 60454-01, 60488

 (Oct. 1, 2013). See Exhibit A. The Final Rule further states, “The decision to select a family or

 household member as a paid direct care worker through a Medicaid-funded or certain other

 publicly funded program creates an employment relationship under the FLSA … .” Id. Indeed,

 an employment relationship exists “as defined and limited by a written agreement developed

 with the involvement and approval of a Medicaid-funded or similar publicly funded program,

 usually called a plan of care, that reasonably sets forth the number of hours for which paid home
Case 1:18-cv-00549-LMB-IDD Document 114 Filed 03/13/19 Page 3 of 7 PageID# 2236



 care services will be provided.” Id. In the present case, the Court has heard repeated testimony

 from Defendant Wright and from various individuals listed in Schedule A of the Amended

 Complaint regarding the fact that each At Home Personal Care Services (“AHP”) patient,

 regardless of the existence of a familial relationship, has a “plan of care.” If an “economic

 realities” analysis of the work performed under a plan of care weighs in favor of an employment

 relationship, “the entity administering the Medicaid-funded or similar publicly funded home care

 program (or perhaps both) are employers of the family or household care provider.” 1 Id.

          The consumer, and/or the entity, recruit and hire the family or household member
          to provide the services described in the plan of care, may fire the family or
          household member from the paid position, and control the number of hours of
          work and the type of work the family or household member must perform. There
          is a clear expectation and promise of compensation, and employment records
          must be kept in order to receive payment. During the hours for which a family or
          household care provider is compensated under a plan of care, the care provider is
          obligated to perform the services he or she was hired to provide. In addition, a
          paid family or household care provider is not permitted to substitute someone else
          to receive payment from Medicaid for services provided pursuant to the plan of
          care without employer approval.

 Id. at 60488-60489. Moreover, employers like AHP still profit from the services home health

 aides provide, regardless of whether the patient is a relative. In fact, AHP benefits from such

 relationships because the familial relationship between the home health aide and the patient

 facilitates and strengthens the relationship between the patient and AHP.

          In sum, the existence of a familial relationship between a home health aide and a patient

 is not determinative or relevant when determining whether that individual is covered under the

 FLSA and, therefore, entitled to overtime. The test for these home health aides is the same


 1 Courts in the Fourth Circuit apply the six factor economic realities test to determine the employer-employee
 relationship under the FLSA: (1) the degree of control that the putative employer has over the manner in which the
 work is performed; (2) the worker’s opportunities for profit or loss dependent on his managerial skill; (3) the
 worker’s investment in equipment or material, or his employment of other workers; (4) the degree of skill required
 for the work; (5) the permanence of the working relationship; and (6) the degree to which the services rendered are
 an integral part of the putative employer’s business. McFeeley v. Jackson St. Entm’t, LLC, 825 F.3d 235, 241 (4th
 Cir. 2016).
Case 1:18-cv-00549-LMB-IDD Document 114 Filed 03/13/19 Page 4 of 7 PageID# 2237



 regardless of whether they care for a relative: Whether the work performed as set forth in the

 plan of care meets the economic realities test and creates an employment relationship requiring

 the payment of overtime compensation under the FLSA. The law requires the Court perform the

 same economic realities analysis for each home health aide, regardless of who the aide cared for

 during the relevant period.

         The evidence the Court has heard at trial and throughout this litigation shows Defendants

 exert significant control over home health aides. Specifically, Defendants hire and fire, supervise

 their work and set their work schedules, determine their rates of pay, discipline, grant requests

 for time off and maintain employment records with regard to those employees. Further, the

 employees did not have opportunities for profit or loss dependent on their managerial skill; did

 not invest in equipment or material, or in his or her employment of other workers; and did not

 perform work that required a high degree of skill. Moreover, their working relationship was not

 limited to a specific period of time and they rendered services that were an integral part of

 Defendants’ business.

         Although a prior familial relationship exists between the identified home health aides and

 their consumer patients, such relationship does not preclude the application of the FLSA. The

 home health aide is obligated to perform the services for which he or she has been hired to

 provide and expects to receive compensation for rendering such services. There is no evidence

 to suggest that the Defendants distinguished the employment requirements for home health aides

 who care for family members and those who do not. As such, the home health aides who only

 provide services to family members are in fact “employees” and entitled to coverage under the

 FLSA.
Case 1:18-cv-00549-LMB-IDD Document 114 Filed 03/13/19 Page 5 of 7 PageID# 2238



 II.      Conclusion

       For the foregoing reasons, Plaintiff R. Alexander Acosta, Secretary of Labor, Department of

 Labor, respectfully requests that this Court find that home health aides who provided care family

 members are employees within the meaning of the Fair Labor Standards Act.



                                                       Respectfully submitted,

                                                       Kate S. O’Scannlain
                                                       Solicitor of Labor

                                                       Oscar L. Hampton III
                                                       Regional Solicitor

                                                       Samantha N. Thomas
                                                       Associate Regional Solicitor

                                                       Leah A. Williams
                                                       Regional Counsel

                                                       /s/ Ryma Lewis
                                                       Ryma Lewis
                                                       Attorney
                                                       Office of the Regional Solicitor
                                                       201 12th Street South
                                                       Arlington, VA 22202-5450
                                                       VA Bar No.: 83322
                                                       P: (202)693-9369
                                                       F: (202)693-9392
                                                       E: Lewis.Ryma@dol.gov

                                                       /s/ Chervonti Jones
                                                       Chervonti Jones
                                                       Attorney
                                                       Office of the Regional Solicitor
                                                       201 12th Street South
                                                       Arlington, VA 22202-5450
                                                       DC Bar No.: 1007012
                                                       (admitted pro hac vice)
                                                       P: (202)693-9373
                                                       F: (202)693-9392
                                                       E: Jones.Chervonti.J@dol.gov
Case 1:18-cv-00549-LMB-IDD Document 114 Filed 03/13/19 Page 6 of 7 PageID# 2239




                                          U.S. DEPARTMENT OF LABOR
                                          Attorneys for Plaintiff


 Date: March 13, 2019
Case 1:18-cv-00549-LMB-IDD Document 114 Filed 03/13/19 Page 7 of 7 PageID# 2240



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on March 13, 2019, I electronically filed the foregoing with the

 Clerk of Court using the CM/ECF system which will send notification of such filing to:



 Seth James B. Obed
 VSB #82482
 Obed Law Group, PLC
 111 Oronoco Street
 Alexandria, VA 22314
 T: (703)638-8913
 F: (703)894-4940
 E: sobed@obedlaw.com
 Counsel for Defendants

                                                    /s/ Ryma Lewis
                                                    Ryma Lewis
